Case 1:19-cv-01645-LO-JFA Document 25 Filed 03/06/20 Page 1 of 3 PageID# 246



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA



 KRISTOPHER T. FRALEY,

        Plaintiff,
                                                    No. 1:19-cv-01645-LO-JFA
 v.

 TOWN OF PURCELLVILLE, et al.,

       Defendants.


DEFENDANTS DARRYL DEBOWAND NORTHERN VIRGINIA PRE-EMPLOYMENT
  & POLYGRAPH SERVICES’ MOTION TO DISMISS PURSUANT TO FEDERAL
                RULE OF CIVIL PROCEDURE 12(b)(6)


        Pursuant to Federal Rule of Civil Procedure 12(b)(6), defendants Northern Virginia Pre-

Employment & Polygraph Services and Darryl DeBow, by counsel, respectfully move to dismiss

with prejudice the entirety of the Complaint against them (Counts II, III, IV, VI, VII, VIII, IX, X,

XI and XII) on the grounds that the Complaint fails to state a claim upon which relief can be

granted and fails to allege facts sufficient to establish a legally cognizable cause of action. The

reasons for granting this motion are set forth in the accompanying brief.

        WHEREFORE, defendants Northern Virginia Pre-Employment & Polygraph Services and

Darryl DeBow, by counsel, respectfully request that this Court enter an Order granting the Motion

to Dismiss, dismissing the Complaint against them with prejudice, and awarding costs and such

other relief as is appropriate.




                                                                                         1|Page
Case 1:19-cv-01645-LO-JFA Document 25 Filed 03/06/20 Page 2 of 3 PageID# 247



Dated March 6, 2020



                                                       /s/ Andrea L. Moseley
                                                 Andrea Moseley (VSB 43047)
                                                 KROPF MOSELEY PLLC
                                                 1100 H Street, NW, Suite 1220
                                                 Washington, DC 20005
                                                 (202) 549-0425
                                                 andrea@kmlawfirm.com

                                                 Counsel for Defendants Northern Virginia Pre-
                                                 Employment & Polygraph Services and Darryl
                                                 DeBow



                                   CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on March 6, 2020, I caused a copy of the foregoing to

be filed electronically with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing to all interested parties:



    Melvin E. Williams, Esq.                              Jennifer L. Parrish, Esq.
    VSB No. 43305                                         VSB No. 31996
    Meghan A. Strickler, Esq.                             Jennifer L. McGovern, Esq.
    VSB No. 88556                                         VSB No. 92402
    Mel Williams PLC 1320                                 Parrish Snead Franklin Simpson, PLC.
    Third Street, SW                                      P.O. Box 7166
    Roanoke, VA 24016                                     Fredericksburg, VA 22401
    540-266-7800 - Phone                                  540-373-3500 - Phone
    540-206-3857 - Fax                                    540-899-6394 - Fax
    mel@melwilliamslaw.com                                parrish@parrishsnead.com
    meghan@melwilliamslaw.com                             mcgovern@parrishsnead.com
    Counsel for Plainitff                                 Counsel for Town of Purcellville




                                                                                        2|Page
Case 1:19-cv-01645-LO-JFA Document 25 Filed 03/06/20 Page 3 of 3 PageID# 248



                                                   David P. Corrigan (VSB No. 26341)
  John A. Conrad, Esq.
                                                   Melissa Y. York (VSB No. 77493)
  VSB No. 17640
                                                   Counsel for Alexander Vanegas
  TheConradFirm, P.C.
                                                   Harman, Claytor, Corrigan & Wellman
  Stonewall Jackson Professional Center
                                                   P.O. Box 70280 Richmond, Virginia
  1520 West Main Street, Suite 204
                                                   23255 804-747-5200 - Phone
  Richmond, VA 23220
                                                   804-747-6085 - Fax
  804-359-6062 - Phone
                                                   dcorrigan@hccw.com
  804-359-6064 - Fax
                                                   myork@hccw.com
  jconrad@theconradfirm.com
                                                   Counsel for Alexander Vanegas
  Counsel for Clark McDaniel

  John W. Zunka, Esq.                              Mikhael D. Charnoff, Esq.
  VSB No. 14368                                    Perry Charnoff, PLLC
  Elizabeth C. Southall, Esq.                      1010 N. Glebe Road
  VSB No. 86390                                    Suite 301
  Zunka, Milnor, & Carter, Ltd.                    Arlington, VA 22201
  P. O. Box 1567                                   703-291-6650 - Phone
  Charlottesville, VA 22902                        703-563-6692 - Fax
  434-977-0191 – Phone 434-                        mike@perrycharnoff.com
  977-0198 – Fax                                   Counsel for Georgia Nuckolls
  jzunka@zmc-law.com
  esouthall@zmc-law.com
  Counsel for Joseph Schroeck



                                          /s/ Andrea L. Moseley
                                          Andrea Moseley (VSB 43047)
                                          KROPF MOSELEY PLLC
                                          1100 H Street, NW, Suite 1220
                                          Washington, DC 20005
                                          (202) 549-0425
                                          andrea@kmlawfirm.com

                                          Counsel for Defendants Northern Virginia Pre-
                                          Employment & Polygraph Services and Darryl
                                          DeBow




                                                                                  3|Page
